 USDC IN/ND case 2:21-cv-00224-PPS-JPK document 1 filed 07/15/21 page 1 of 3


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

MARK DELEON,                                                   )
                                                               )
               Plaintiff,                                      )
                                                               )
               vs.                                             )      Court No.
                                                               )
NORFOLK SOUTHERN RAILWAY COMPANY,                              )
                                                               )
               Defendant.                                      )

                                     COMPLAINT AT LAW

       NOW COMES, plaintiff, MARK DELEON, by and through his attorney, George Brugess

of COGAN & POWER, P.C., and complaining of defendant, NORFOLK SOUTHERN

RAILWAY COMPANY, and brings this cause of action under the Federal Employers’ Liability

Act 45 U.S.C. § 51, et seq. (“FELA”) for the personal injuries and other damages that he sustained

on July 13, 2021. In support thereof, the plaintiff respectfully states:

       1.      On July 13, 2021, the defendant, NORFOLK SOUTHERN RAILWAY

COMPANY (hereinafter referred to as “NS”) was a railroad corporation, operating and doing

business in the State of Indiana.

       2.      On July 13, 2021, defendant, NORFOLK SOUTHERN RAILWAY COMPANY

was doing business as a common carrier for hire, engaged in interstate commerce by rail in various

states of the United States, including the State of Indiana.

       3.      On July 13, 2021, the plaintiff, MARK DELEON, was employed by NS as a

Conductor.

       4.      On July 13, 2021, MARK DELEON was working on a crew in Burns Harbor

railroad yard owned and operated by NS.
 USDC IN/ND case 2:21-cv-00224-PPS-JPK document 1 filed 07/15/21 page 2 of 3


       5.      On July 13, 2021, MARK DELEON sustained personal injuries while performing

his assigned duties as a Conductor for NS, including amputation of his arm at the shoulder.

       6.      At the time and place aforesaid, NS was a railroad employer, engaged in interstate

commerce by rail, and was subject to and governed by the Federal Employers’ Liability Act, Title

45 U.S.C. §§ 51-60 (“FELA”).

       7.      Subject matter jurisdiction for plaintiff’s injury claim against NS exists in this Court

under the FELA, which vests jurisdiction in state and federal courts for injuries sustained by

railroad employees engaged in interstate commerce. 45 USC §51; 45 USC §56 and 28 USC §1331.

       8.      Venue for this claim exists in the United States District Court for the Northern

District of Indiana, Hammond Division, pursuant to 28 USC §1391(b).

       9.      Defendant NS, notwithstanding its duties to plaintiff, was careless and negligent in

failing to exercise ordinary care to furnish plaintiff with a reasonably safe place in which to work

and thereby contributed in whole or in part to cause injuries to plaintiff.

       10.     At the time and place aforesaid, the plaintiff, MARK DELEON sustained injuries

of a personal and pecuniary nature, and sustained other recoverable damages supported by the

evidence and permitted by law, all resulting, in whole or in part, from one or more violations by

NS of the Federal Employers’ Liability Act.

       11.   NS is strictly liable for DeLeon’s injuries, without any claim for contributory

negligence, due to the NS’s violation of federal safety regulations.

       WHEREFORE, the plaintiff seeks judgment against the NORFOLK SOUTHERN

RAILROAD COMPANY in an amount sufficient to satisfy the jurisdictional limitations of this

court, plus whatever additional amount the court and the jury shall deem proper as compensatory

damages, plus the costs of this lawsuit and other recoverable damages permitted by law.
 USDC IN/ND case 2:21-cv-00224-PPS-JPK document 1 filed 07/15/21 page 3 of 3


                                       Respectfully submitted,



                                 By:   _/s/ George Brugess_________________
                                       One of plaintiff’s attorneys


Cogan & Power, P.C.
Attorneys for Plaintiff
George Brugess
Bradley N. Barker
1 East Wacker Drive, Suite 510
Chicago, IL 60601
(312)477-2500
(312) 477-2501 Fax
gbrugess@coganpower.com
bbarker@coganpower.com
